

116 HR 7845 IH: Remote Recreational Small Business Interruption Program
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7845IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Peterson introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo direct the Administrator of the Small Business Administration to establish a forgivable loan program for remote recreational businesses, and for other purposes.1.Short titleThis Act may be cited as the Remote Recreational Small Business Interruption Program.2.Forgivable loan program for remote recreational businesses(a)In generalThe Administrator shall establish a program to make forgivable loans available to remote recreational businesses that experienced a loss in revenue that is greater than 50 percent during the period between March 1, 2020, and July 1, 2020, as compared with the same period during previous year.(b)EligibilityTo be eligible for a forgivable loan, a remote recreational business must—(1)have been in operation on March 1, 2020; and(2)show that the closure of the United States and Canadian border restricted the ability of American customers to access the location of the remote recreational business.(c)Loan amountThe maximum loan amount shall be equal to 75 percent of the remote recreational gross annual receipts for fiscal year 2019.(d)ForgivenessNot later than 1 calendar year from the date of enactment of this Act, the Administrator shall forgive 100 percent of the value of a loan received less the amount the borrower received from—(1)any other loan forgiveness program, including any program established under the CARES Act (Public Law 116–136); and(2)an advance received under section 1110 of the CARES Act (15 U.S.C. 9009).3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)AdministrationThe term remote recreational business means a business in the contiguous United States that is—(A)a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) operating in the recreational industry;(B)located within 75 miles of the United States and Canadian border; and(C)is only accessible by land via Canada.